            Case 1:20-cr-00640-KMW Document 10 Filed 12/23/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - -- - - - - - - - - - - - - - - - - - - -   - - -    X


UNITE D STATES OF AMERICA
                                                                                   ORDER
                     - v. -
                                                                                   20 Cr. 640 (KMW)
VETTH YA ALCIUS,

                               Defendant.


------------------------------------                                        X

          vvnEREAS, Ultl CuurL ill18 ftlltlITtlU LU Ultl iviagisirdltl Juugtl on UULY Ultl c.;iuwgtl-Ul-pitla

proceeding for defendant VETTHYA ALCIUS;

          WHERE AS the defendant has requested that her guilty plea be taken remotely by video

                        tP.lP.nhnnP. r.nnfP.rP.nr.P. , ifvinP.n r.nnfP.rPnr.P. i~ nnt rP.R~nn,:ihlv   ,:iv,:iil,:ihlP.·,,
r.nnfP.rP.nr.P. nr hv
                    .,,      .a.
                                                                                                  ,,,




          WHERE AS the ongoing COVID-19 pandemic necessitates that the proceeding take place

remotely;
                                                                                    - made bv
          WHERE AS the Coronavirus Aid. Relief. and Economic Securities Act. findinszs      .


                                                                                                                            Order
the Judicial Conference of the United States, and the November 30, 2020 Amended Standing
                                                                                     pleas to
of Chief Judge Colleen McMahon of the Southern District of New York allow for guilty
                                                                                   : is not
be taken by video teleconference. or telephone conference if video teleconferencing

reasonably available, subject to certain findings made by the District Judge;

          WHEREAS the Court understands that the Magistrate Judge on duty shall hear the

defenda nt's plea by telephone ifvideoconference is not reasonably available:

          THE COURT HEREB Y FINDS that because defendant VETTHYA ALCIUS has
                                                                                               er 22,
consented to proceeding remotely and for the reason set forth in the parties' letter of Decemb
         Case 1:20-cr-00640-KMW Document 10 Filed 12/23/20 Page 2 of 4




2020, the plea proceeding cannot be further delayed without serious harm to the interests ofjustice

and may !lroceed remotely hy video or tele!lhone conference.

       SO ORDERED.

Dated: New York, New York
       Decemberg 2020



                                                     HONORABLE KIMBA M. WOOD
                                                     UNITED STATES DISTRICT JUDGE
                 Case 1:20-cr-00640-KMW Document 10 Filed 12/23/20 Page 3 of 4
                                                                                                        U.S. Department of Justice

                                                                                                        United States Attorney
                                                                                                        Southern District ofNew York
                                                                                                        The Silvio J. Mollo Building
                                                                                                        One Saint Andf'frW 's Plaza
                                                                                                        New YorA; New York 10007


                                                                                                         December 22, 2020


By Email

Honorable Kimba M. Wood
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, New York, NY 10007




-uear J-uuge
         ..  __    ..
              w uuu:
                           .,..




       The Government and counsel for defendant Vetthya Alcius respectfully submit this letter
on the understanding that Your Honor will refor the detendant's change-ot:.plea hearing to the
Magistrate Judge on duty and that the defendant wishes to appear at the plea hearing remotely.

        Pursuant to Section 15002 et seq. of the Coronavirus Aid, Relief, and Economic Securities
Act ("CARES Act"), plea proceedings may proceed by video teleconference, or telephone
conference if video teleconferencing is not rea.'lonahly availahle, with the consent of the defendant
and a finding by the District Court judge that further delay of the proceeding will result in serious
harm to the interests of justice. See H.R. 748, Section 15002 et seq., P.L. 116-136 (March 27,
,,n,..,n,
_..,_..,, ,, ...
             .......,..+:nr.      +1"n♦ :~     ''+1"o ,1:,.,+...:,..+
                    - ........•,:, ___., ..................                  :nr1no
                                                            _ ....,_ ....... J--c             r---·
                                                                                      :... -n ...
                                                                                  ... -·              . . -- ."'"',.,°'
                                                                                                 ,·u•+:l"lnln.- .,_. . , .-.~-..,
                                                                                                                      ~     ...   . . .,. ,,..,.o,..:~,..
                                                                                                                            ,.1,., ~,... ...                 'POf"lt""""""' ♦"'n♦ +1"o ...10,..
                                                                                                                                               wy-w.a.a..a.w ...... _ _ _..., - -.. _.,..., r · - -
...... in that case cannot be further delayed without serious harm to the interests of justice, the
plea . . . may be conducted by video teleconference, or by telephone conference if video
i.dC:\;UlllC:11:ll\;illg i:s uui. 1~Ulli1Uiy 1:1vwi1:1uic:"); .na: u,'su 3uuwc:rn Di:sui\ii. un.;c:w Yu1i 3i.l:1uwu~
Order, 20 MC 622, November 30, 2020.

        Tne panies submit that <ieiaying tile cilange-of-piea nearing woui<i resuit in serious harm
to the interests of justice and attach a proposed order for the Court to make this finding. The
defendant has been in custody since mid-October, when she was arrested on a warrant issued for
a violation of the terms of her supervised release in case 16 Cr. 670 (KMW). This case and the
pending VOSR are likely to be sentenced together following the defendant's guilty plea in the
current case. The Government currentlv believes that widelines sentencine ranee in this case is
12 to 18 months. Although the Government believes that a sentence within the guidelines range is
most likely appropriate, it understands that the defense is likely to argue for a sentence that is well
1•u31n,u m11~A11nAC' ~nno llAr':lnc:i:A nf' tl,,=. 11flrA1'1''ll1n fl'3h1T"A nf"
---- .. 0--------                     - -c,-• - - - - - - - - --- - - - - - - - - - - -
                                                                                                                          ,,,hon
                                                                                                                           · · -- -              r----- r------- 0- - ., --
                                                                                                                                          .;,.,_,•u::i""""" n..-nroArl1nnci -m11::1,, l-,,0,
                                                                                                                                          -
         Case 1:20-cr-00640-KMW Document 10 Filed 12/23/20 Page 4 of 4
                                                                                             Page2

aoie to resume, it is piausioie that if the piea and sentencing in this maner do not occur remoteiy,
the defendant may remain in custody past the point when she would otherwise be released.



                                                  Respectfully submitted,

                                                  AlIDRRY STRAUSS
                                                  Acting United States Attorney


                                          By:     /s/ Andrew Jones
                                                  Andrew Jones
                                                  Assistimt TJnitP.ci St~tP.s AttnmP.y
                                                  Tel. 212-637-2249 I (646) 483-9508




                                                   2
